UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7037



GEORGE EDWARD QUESENBERRY,

                                            Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-567)


Submitted:   November 20, 2000          Decided:    December 19, 2000


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Edward Quesenberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Edward Quesenberry appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   In his petition, Quesenberry maintained that

the Virginia Parole Board’s revocation of good-time credits, earned

prior to parole release, violated the Ex Post Facto Clause.   In the

recent decision of Warren v. Baskerville,       F.3d     , 2000 WL

1692658 (4th Cir. Nov. 13, 2000) (No. 99-7230), this court decided

this issue, holding that the Virginia Parole Board (“Board”)

possessed the authority to revoke good-time credits, and that the

Board’s policy change did not violate the Ex Post Facto Clause.

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2